Hirschberg, J. (concurring):
I concur. The evidence is not as clear as it might be on the sub-' ject of the quantity of goods which was returned. There is positive proof of the return of six of the bales, but the evidence as to the other three is not clear and convincing. The question in the case, however, is not as to the return of the goods but as to the acceptance of them by the defendants, and under the proof the court could not justify a finding that the defendants accepted any of the bales. The plaintiff I’eceived timely notice that the goods would not be accepted and was directed to take them away. When the defendants thereafter returned the six bales to the plaintiff it refused to receive them, and they were disposed of as stated in the opinion of Mr. Justice Woodward. Even if the defendants thereafter did not return the other three bales it cannot be held that they were liable as acceptors of them after this positive and distinct refusal of the plaintiff to take them back.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.